Citation Nr: 0533540	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  00-21 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1956 to July 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In this decision, the RO denied entitlement to 
service connection for bilateral hearing loss.

The Board initially reviewed this case in October 2003 when 
it was remanded for development of the evidence.  It has now 
returned for appellate consideration.  In its prior remand, 
the Board referred the issue of service connection for 
chronic rhinitis to the RO's attention.  The RO has yet to 
consider this issue; therefore, this issue is again referred 
for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

According to the U. S. Court of Appeals for Veterans Claims 
(Court) holding in Stegall v. West, 11 Vet. App. 268, 270-71 
(1998), a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand order.  
A remand poses on the Secretary of VA a concomitant duty to 
ensure compliance with the terms of the remand.

In October 2003, the Board remanded this case, in part, to 
obtain a VA compensation examination that would elicit an 
opinion on the etiology of the veteran's current hearing 
loss.  The Board asked the examiner to comment on whether his 
current hearing loss was attributed to his in-service noise 
exposure and/or his documented in-service ear infections/ear 
and nose problems.  The veteran was afforded a VA 
compensation examination in June 2005.  This examiner 
provided an opinion on the etiological relationship between 
the veteran's in-service noise exposure and his current 
hearing loss.  However, the examiner failed to discuss 
whether his current hearing loss could be attributed to his 
in-service history of ear infections.  Under the 
circumstances, this case must be remanded so that the June 
2005 examiner can provide the requested opinion.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  If this 
examiner is no longer available, then a new compensation 
examination must be obtained that fully addresses all 
questions posed in the Board's remand of October 2003.

Under the circumstances, the Board must again remand this 
case and insist on compliance with its prior instructions of 
October 2003:

1.  The AOJ should make arrangements with 
the VA medical facility in El Paso, Texas 
for the audiologist (C.T.Z.) that 
conducted the June 20, 2005 compensation 
examination to conduct a review of the 
claims file and provide an opinion on the 
following question:
Is it at least as likely as not that 
the veteran's current hearing loss 
was caused by, or aggravated by (if 
existing prior to service), his 
recurrent in-service ear infections 
(ear and nose problems)?  Is any 
current hearing loss in anyway 
etiologically related to the 
veteran's military service?  If so, 
please explain.  

2.  If the audiologist that provided the 
June 2005 examination is no longer 
available, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an ear, nose, and throat (ENT) 
examination to determine the etiology of 
the veteran's current hearing loss.  The 
claims file must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examinations.  Any further indicated 
special studies must be conducted.  The 
examiner should be provided the following 
instructions:
The veteran has claimed that his current 
bilateral hearing loss is the result of 
his military service.  The veteran had 
active service from 1956 to 1978.  During 
his military service he worked as an 
aircraft mechanic, aircraft inspector, 
and flight crewman.  
The veteran entered military service with 
a deviated septum, which was later 
surgically repaired in July 1966.  
However, on his entrance examination of 
September 1956 his ears and eardrums were 
found to be normal.  During his military 
service, he had a long history of nose 
and ear problems with recurrent 
abnormalities found with his ear canals 
and eardrums.  This history includes an 
infected left ear (October 1956), 
sinusitis (October 1958), influenza 
(January 1960), upper respiratory 
infection (URI) (October 1961), viral 
pharyngitis (September 1963), early 
otitis media (August 1965), bilateral 
serous otitis media (March 1966), URI 
(March 1968), viral URI (September 1969), 
viral pharyngitis with URI (October 
1971), viral URI (January 1972), and 
pharyngitis and serous otitis media 
(December 1973).  
These outpatient records many times noted 
abnormalities with the tympanic membranes 
or ear canals on examination.  However, 
the veteran's separation examination in 
April 1978 found the ears and eardrums 
normal.  
But, within one month of the veteran's 
separation from military service, a VA 
compensation examination of August 1978 
found the veteran's eardrums to be 
chronically retracted and scarred.  A 
private ENT examination of March 2002 
reported the veteran's ear canals and 
tympanic membranes to be normal.  
The ENT examiner should provide answers 
to the following question:
Is it at least as likely as not that 
any hearing loss was caused or 
aggravated by his recurrent in-
service ear infections (ear and nose 
problems)?  Is any current hearing 
loss in anyway etiologically related 
to the veteran's military service?  
If so, please explain.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim.  See 38 C.F.R. 
§ 3.655.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


